Title: From Thomas Jefferson to Francis Eppes, 17 November 1821
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Poplar Forest
Nov. 17. 21.
On my return to this place on the 5th inst. I found here your letter of Oct. 22. I learnt from that with real affliction that it was doubtful whether you would be permitted at Columbia to pursue those studies only which will be analogous to the views & purposes of your future life. it is a deplorable considn that altho neither your father nor myself have spared any effort in our power to press on your education, yet so miserable are the means of educn in our state that it has been retarded & baffled to a most unfortunate degree.  and now that you have only a single year left, you cannot be permitted to employ that solely in what will be useful to you,  every instn however has a right to lay down it’s own laws, and we are bound to acquiescence. there seems from your lre to be still a possibility that you may be permitted to remain as an irregular student. that is the most desirable event. if not, then to obtain from Dr Cooper & mr Wallace the favor of attending them as a private student unconnected with the College. from them you can recieve every instruction necessary for you, to wit in Mathematics, Astronomy, Nat. Philosophy & Chemistry. if that cannot be permitted, there will remain nothing but the disastrous alternative of again shifting your situation. I know nothing of the plan or degree of instruction at Chapel-hill. perhaps you might be excluded there also by similar rules. if so, William & Mary is your last resource. there students are permitted to attend the schools of their choice, & those branches of science only which will be useful to them in the line of life they propose. the objection to that place is it’s autumnal unhealthiness.The thankfulness you express for my cares of you bespeaks a feeling & good heart: but the tender recollections which bind my affections to you, are such as will for ever call for every thing I can do for you, and the comfort of my life is in the belief that you will deserve it. to my prayers that your life may be distinguished by it’s worth I add the assurance of my constant & affectionate love.Th: J.